ORDER
PER CURIAM.
DeLaunte Bozeman (“Defendant”) appeals from the judgment of the trial court upon his convictions for two counts of first-degree assault, Section 565.050, RSMo 2000,1 and two counts of armed criminal action, Section 571.015. Defendant contends the trial court: (1) erred in denying his motions for judgment of acquittal; and (2) plainly erred in allowing the State to ask in voir dire about a difference between “indentification” and “description.”
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err or abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000.